Name: Commission Regulation (EC) NoÃ 1915/2005 of 24 November 2005 amending Regulation (EC) NoÃ 1982/2004 with regard to the simplification of the recording of the quantity and specifications on particular movements of goods
 Type: Regulation
 Subject Matter: information technology and data processing;  air and space transport;  oil industry;  electrical and nuclear industries;  trade;  maritime and inland waterway transport;  trade policy;  economic analysis
 Date Published: nan

 25.11.2005 EN Official Journal of the European Union L 307/8 COMMISSION REGULATION (EC) No 1915/2005 of 24 November 2005 amending Regulation (EC) No 1982/2004 with regard to the simplification of the recording of the quantity and specifications on particular movements of goods THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 638/2004 of the European Parliament and of the Council of 31 March 2004 on Community statistics relating to the trading of goods between Member States and repealing Council Regulation (EEC) No 3330/91 (1) and in particular Articles 3(4) and (5), 9, 10 and 12 thereof, Whereas: (1) Commission Regulation (EC) No 1982/2004 of 18 November 2004 implementing Regulation (EC) No 638/2004 of the European Parliament and of the Council on Community statistics relating to the trading of goods between Member States and repealing Commission Regulations (EC) No 1901/2000 and (EEC) No 3590/92 (2) determines provisions for some data elements and specific goods. These provisions should be adapted in order to facilitate data collection and to become more accurate on some particular trade transactions. (2) With a view to reducing the reporting burden for parties responsible for providing the information, Member States should have the possibility to exempt companies from providing information on the quantity in net mass for all the goods for which supplementary units have to be mentioned at the same time. (3) In order to meet national data requirements Member States should be given more flexibility on the collection of codes of the Nature of Transaction as long as information transmitted to the Commission is not affected. (4) With a view to harmonising Community statistics relating to the trading of vessels and aircraft between Member States, data transmission on trade with vessels and aircraft should be limited to transactions registered in the national ships or aircraft register and involving companies established in the reporting Member State. (5) Additional provisions on data sources should be specified in order to enable national authorities to collect more precise information on arrival and dispatches as regards trade with vessels and aircraft, sea products, electricity and natural gas. (6) Clarification is also needed regarding replacement parts which are used for repair. (7) Regulation (EC) No 1982/2004 should therefore be amended accordingly. (8) The measures provided for in this Regulation are in accordance with the opinion of the Committee on statistics relating to the trading of goods between Member States, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1982/2004 is amended as follows: 1. Article 9 is replaced by the following: Article 9 Quantity of the goods 1. The net mass shall be given in kilograms. However, where there is a supplementary unit mentioned according to paragraph 2, it is not mandatory to request the specification of net mass from the parties responsible for providing information. 2. The supplementary units shall be mentioned in accordance with the information set out in the Combined Nomenclature hereinafter referred to as CN  as established by Council Regulation (EEC) No 2658/87 (3) opposite the subheadings concerned, the list of which is published in Part I Preliminary provisions  of the said Regulation. 2. In Article 10, the following sentence is added: Member States may collect code numbers for national purposes in column B provided that only the code numbers of column A are transmitted to the Commission. 3. Article 17 is amended as follows: (a) In paragraph 2, points (a) and (b) are replaced by following: (a) the transfer of ownership of a vessel or aircraft, from a natural or legal person established in another Member State to a natural or legal person established in the reporting Member State and registered in the national ships or aircraft register. This transaction shall be treated as an arrival; (b) the transfer of ownership of a vessel or aircraft from a natural or legal person established in the reporting Member State and registered in the national ships or aircraft register to a natural or legal person established in another Member State. This transaction shall be treated as a dispatch. If the vessel or aircraft is new the dispatch is recorded in the Member State of construction. (b) Paragraph 4 is replaced by the following: 4. Provided that there is no conflict with other Community legislation, national authorities shall have access to all available additional data sources other than those of the Intrastat System or the Single Administrative Document for customs or fiscal purposes, such as information from national ships and aircraft registers which may be required to identify the transfer of ownership of such goods. 4. In Article 21 paragraph 4 is replaced by the following: 4. Provided that there is no conflict with other Community legislation, national authorities shall have access to all available additional data sources other than those of the Intrastat System or the Single Administrative Document for customs or fiscal purposes such as information on declarations of national registered vessels on sea products landed in other Member States. 5. In Article 22 paragraph 4 is replaced by the following: 4. Provided that there is no conflict with other Community legislation, national authorities shall have access to all available additional data sources other than those of the Intrastat System or the Single Administrative Document for customs or fiscal purposes which they may need to apply this Article. 6. Article 23 is amended as follows: (a) The title is replaced by the following: Electricity and gas. (b) Paragraphs 1 and 2 are replaced by the following: 1. Statistics relating to the trading of goods between Member States shall cover dispatches and arrivals of electricity and natural gas. 2. Provided that there is no conflict with other Community legislation, national authorities shall have access to all available additional data sources other than those of the Intrastat System or the Single Administrative Document for customs or fiscal purposes which they may need to transmit data referred to in paragraph 1 to the Commission (Eurostat). National authorities may require that information is provided directly by operators established in the reporting Member State which own or operate the national transmission network for electricity or natural gas. 7. In Annex I, point (h) is replaced by the following: (h) Goods for and after repair and the incorporated replacement parts. A repair entails the restoration of goods to their original function or condition. The objective of the operation is simply to maintain the goods in working order; this may involve some rebuilding or enhancements but does not change the nature of the goods in any way. 8. Annex II is deleted. Article 2 This Regulation shall enter into force on the twentieth day following its publication in the Official Journal of the European Union. This Regulation shall apply from 1 January 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 November 2005. For the Commission JoaquÃ ­n ALMUNIA Member of the Commission (1) OJ L 102, 7.4.2004, p. 1. (2) OJ L 343, 19.11.2004, p. 3. (3) OJ L 256, 7.9.1987, p. 1. Regulation as last amended by Regulation (EC) No 493/2005 (OJ L 82, 31.3.2005, p. 1).